DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on 15 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference application number 15/679,487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
et al. (US 5,844,253 A, previously cited) discloses an ultra-high speed semiconductor device (abstract) comprising a substrate (10) and a conductive collector layer (20), on which a collector electrode is formed (21), and a collector barrier layer (31) which is formed on the conductive collector layer (20), and a conductive base layer, on which a base electrode is formed, and an emitter barrier layer formed on the conductive base layer for injecting hot electrons onto the conductive base layer (36). Further, the emitter barrier layer comprises various sizes of quantum-dot array combination structures for absorbing infrared photons (column 5, lines 27-45). 
With respect to claim 13, the previously cited prior art fails to disclose or reasonably suggest: a barrier layer comprising an undoped semiconductor, the barrier layer having a band energy gap and associated conduction and valence band energies, a first side of the barrier layer adjacent a first side of the photo absorbing layer, and the contact layer being adjacent a second side of the barrier layer opposing the first side, the valence band energy level of the barrier layer substantially equal to the valence band energy level of the photo absorbing layer and the conduction band energy level of the barrier layer exhibiting a significant band gap in relation to the conduction band of the photo absorbing layer; wherein the relationship between the photo absorbing layer and contact layer valence 
Kim fails to disclose or reasonably suggest the claimed barrier layer, as recited above, having the claimed structure.
Claims 14-16 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        8 November 2021